RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejections of the claims made of record in the office action mailed on 08/05/2021 have been withdrawn due to Applicant’s amendment in the response filed 10/20/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwazuru et al. (U.S. Pat. No. 4,579,774) in view of Eguchi et al. (JP H06-238658), Haffelin et al. (U.S. App. Pub. No. 2013/0157057) and Bauder et al. (WO 2008/058971).
Regarding claims 17 and 31, Kuwazuru et al. teaches a reinforced laminated comprising a foamed styrene resin sheet layer and a thermoplastic resin layer reinforced with glass and organic fibers and a method of making thereof. (Abstract, col. 4, line 65 onwards). With respect to material layer “w” presently claimed, Kuwazuru et al. teaches that the thermoplastic resin layer reinforced with fibers is produced by embedding a fibrous web into a thermoplastic material. 

Kuwazuru et al. fails to disclose that the fiber reinforced thermoplastic layer comprises at least chemically reactive functionality that reacts with chemical groups on the surface of the reinforcing fibers. 
Kuwazuru fails to teach the amount of monomers of the matrix available to react with the sizing on the surface of the fibers.
Eguchi et al. teaches a stamping molding material which is a glass fiber reinforced thermoplastic composition wherein the fibers have been surface modified with a silane agent (which would contain chemical groups B-I) which is capable of reacting with a functional group (i.e. monomers A-I) within the resin composition. (par. [0006] and [0007]). Eguchi et al. teaches that the content of functional groups (i.e. monomers A-I) which are capable of bonding with the silane material in the resin composition is within the range of 0.01 to 2.0% by weight for optimizing the improvement of mechanical properties while balancing costs. (par. [0013]).
It would have been obvious to modify the fibers used in Kuwazuru et al. to have a chemical group on the surface that is able to react with the thermoplastic matrix material disclosed in the reference.
One of ordinary skill in the art would have found it obvious to modify the surface of the fibers to react with a component of the matrix material in order to improve the mechanical properties of the fiber reinforced composite by ensuring adhesion between the hydrophilic fibers and the hydrophobic thermoplastic material in which they are contained.
It would have been obvious to one of ordinary skill in the art to have a monomer capable of reacting with a surface modified fiber in an amount of 0.01 to 2.0 wt% of the resin in the composite of Kuwazuru et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of reactive monomer in Kuwazuru et al. in order to control the improvement of mechanical properties while balancing the production costs thereof.

Kuwazuru et al. does not explicitly that the fibers are embedded into the thermoplastic composition in the form of a sheet.
Haffelin et al. teaches a fiber composite material that comprises dry fibrous material stacked in a pile and a liquid thermosetting polymer material is inserted into the inner space by infiltration of the fibrous material. (Abstract). Haffelin et al. teaches that the fibers are provided in the form of a sheet (par. [0073]) and that a polymer coating applied onto the surface includes adhesion promoter compounds which bond the polymer to the fibers, creating an interlock and mechanical bond in the fiber composite. (par. [0035]-[0038]).
It would have been obvious to one of ordinary skill in the art to use a fiber sheet for embedding within the thermoplastic composition of Kuwazuru et al.
One of ordinary would have found it obvious in the art to provide the fibers in the form of a sheet for the purpose of providing a fiber reinforcement material that may be assembled into dry stack which is easily transportable and improved durability such as protection from dust and moisture. (Haffelin, par. [0014]-[0023])

Kuwazuru et al. fails to teach the fiber reinforced thermoplastic layer having more than three layers.
Bauder et al. teaches a fiber composite and a method of production thereof which comprises several layers of a plastic matrix and fibers which are coupled to the matrix via a fiber-matrix adhesion. (Abstract). Bauder et al. teaches that such a layering of the fiber composite is advantageous from the standpoint of strength and rigidity as well as the ability to be further processed for particular advantages such as by controlling the degree of adhesion of each of the fiber layers to the matrix material. (top of page 2). Bauder et al. teaches that the composite contains 7 layers. (Fig. 1). Bauder et al. further teaches that the layers 
It would have been obvious to one of ordinary skill in the art to use a composite structure having 7 or more layers as the thermoplastic reinforced composite disclose din Kuwazuru et al. as disclosed in Bauder et al. in order to improve the mechanical properties thereof by controlling the degree of adhesion between the fibers and the thermoplastic matrix.

With respect to the limitations “is embedded into a melt of the thermoplastic molding compound A at a pressure of 5 to 100 bar and at a temperature of at least 250oC”, “wherein said monomers A-1 enter into covalent bonds with chemical groups B-1 on the surface of the reinforcing fibers B at a pressure of 5 to 100 bar and at a temperature of at least 250oC” and “wherein the residence time at a temperature of 250oC or more is not more than 5 minutes”, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113. 
There does not appear any structural features resulting from the particular process limitations included within the product of claim 31 and as such, the claim is rejected as set forth above which meet all of the claimed structural limitations of the product.

Allowable Subject Matter
Claims 17-30 and 32-36 are allowed.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 10/20/2021 regarding the rejections made of record in the office action have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/06/2022